Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the test signal output end is connected to each driving voltage signal VDD line through a corresponding first switch” as claimed in claims 7 and 17 must be shown or the feature(s) canceled from the claim(s). Note that Fig. 3 does not specify what is considered the test signal output end connected to each driving voltage signal VDD line 100 through a corresponding first switch 401. Moreover, the specification establishes e.g. in para[0047] that “During the display substrate test phase, the first switch 401 is turned on to connect the test signal output end with the data line, and the second switch 403 is turned off to disconnect the electrical test line 400 from the second end of the driving voltage signal VDD line 100, and apply a test electrical signal to the test signal input end, so as to apply a test signal to the pixel units”; and establishes e.g. in para[0054] that “a gate electrode of the first TFT switch 401 is connected to a first switch signal line configured to apply a switch control signal to the first TFT switch 401, a source electrode of the first TFT switch 401 is connected to a data line, and a drain electrode of the first TFT switch 401 is connected to the test signal input end of the electrical test line”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the test signal output end is connected to each driving voltage signal VDD line through a corresponding first switch” as described in para[0010] (and para[0044]) of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 16 is objected to because of the following informalities:  the claim recites “a driving IC” in line 2, which appears to be “a driving integrated circuit (IC)”; and “a driving 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitations “the first switch” in lines 3 and 7, “the test signal output end” in lines 3-4 and 8, “the second switch” in lines 4 and 8, “the horizontal line” in lines 4-5 and 9, “the electrical test line” in lines 5 and 9, and “the test signal input end” in lines 6 and 10.  There is insufficient antecedent basis for these limitations in the claim, and therefore the limitations are indefinite. Appropriate corrections are required. The claim will be interpreted as best understood.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2018/0330664).

Regarding claim 1, Ko discloses a display substrate, comprising:
a plurality of gate lines (para[0009]; para[0035]; in Fig. 1 “the display panel 100… comprises:… a plurality of scanning signal lines”);
a plurality of data lines (para[0009]; para[0035]; in Fig. 1 “the display panel 100… comprises: a plurality of data lines”);
a plurality of pixel units defined by the plurality of gate lines crossing the plurality of data lines and arranged in an array (para[0032]-para[0033]; para[0035]; see plurality of pixels 140 in Figs. 1-2); and
a power supply signal structure configured to apply a power supply voltage signal to each pixel unit (see Figs. 1-2; para[0028]; para[0032]; para[0036]; para[0038]-para[0039]; ; para[0041]; see power supply );
wherein the power supply signal structure comprises: a plurality of driving voltage signal VDD lines (see power lines 130 configured to transmit mains voltage VDD in Fig. 1; para[0028]; para[0045]-para[0046]); a first power supply voltage signal VDD1 line connected to a first end of a driving voltage signal VDD line, and configured to apply a first power supply voltage V1 to the first end of the driving voltage signal line (para[0028]; para[0030]; para[0038]; para[0041]; para[0043]; para[0045]-para[0046]; see 110 in Fig. 1 connected to a first end of 130 and configured to apply VDD to the first end of 130); and a second power supply voltage signal VDD2 line connected to a second end of the driving voltage signal VDD line, and configured to apply a power supply voltage V2 to the second end of the driving voltage signal VDD line (para[0028]; para[0030]; para[0036]; para[0038]; para[0043]-para[0046]; para[0048]; see 120 together with 121 and 170 in Fig. 1 connected to a second end of 130 and configured to apply VDD to the second end of 130).

Regarding claim 2, Ko discloses all the claim limitations as applied above (see claim 1). In addition, Ko discloses the display substrate comprises a display region (see in Fig. 1 region where the pixels 140 are located) and a peripheral region (see in Fig. 1 region around the region where the pixels 140 are located), the display substrate comprises a power supply input side (see side 101 in Fig. 1; para[0028]) and an opposite side opposite to the power supply see side 102 in Fig. 1; para[0028]), the power supply input side corresponds to the first end of the driving voltage signal VDD line (see side 101 in Fig. 1 corresponds to the first end of 130; para[0028]), and the opposite side corresponds to the second end of the driving voltage signal VDD line (see side 102 in Fig. 1 corresponds to the second end of 130; para[0028]);
the first power supply voltage signal VDD1 line is arranged in the peripheral region of the display substrate and located at the power supply input side, and comprises a first power supply input end and a first power supply output end (see location of 110 and its top and bottom ends in Fig. 1), the first power supply input end is electrically connected to a driving integrated circuit (IC) of the display substrate (see top end of 110 electrically connected to power supply circuit 180 (a power supply chip); para[0041]-para[0042]), and the first power supply output end is electrically connected to the first end of each driving voltage signal VDD line (see bottom end of 110 electrically connected to the first end of each line 130; para[0030]; para[0045]-para[0046]).

Regarding claim 3, Ko discloses all the claim limitations as applied above (see claim 2). In addition, Ko discloses the second power supply voltage signal VDD2 line is arranged in the peripheral region of the display substrate (see location of 120/121/170 in Fig. 1), at least a part of the second power supply voltage signal VDD2 line is located at the power supply input side (see e.g. location of 170 in Fig. 1) and comprises a second power supply input end at the power supply input side see end of 170 connected to 121 in Fig. 1), the second power supply input end is electrically connected to the driving IC of the display substrate (see 170 electrically connected to power supply circuit 180 (a power supply chip), and consequently all its ends; para[0036]; para[0041]-para[0042]), at least another part of the second power supply voltage signal VDD2 line is disposed around the display region and extends to the opposite side of the power supply input side (see e.g. location of 121/120 in Fig. 1), and comprises a second power supply output end at the opposite side (see top end of 120 in Fig. 1), and the second power supply output end is electrically connected to the second end of each driving voltage signal VDD line (see top end of 120 electrically connected to the second end of each line 130; para[0030]; para[0045]-para[0046]).

Regarding claim 4, Ko discloses all the claim limitations as applied above (see claim 3). In addition, Ko discloses the second power supply voltage signal VDD2 line comprises: a first horizontal line arranged at the power supply input side and configured to be electrically connected to the driving IC of the display substrate, wherein the first horizontal line is parallel to each gate line (see horizontal portion of 121 at side 101 in Fig. 1, clearly parallel to a horizontal component of a direction of at least a portion of the scanning lines between scanning signal driver 160 and the pixels 140, based on the position of 160, and connected to 180), and comprises two second power supply input ends (para[0045]-para[0048]; when “one transfer power ); a second horizontal line arranged at the opposite side and extending along a direction of each data line, wherein the second horizontal line is parallel to the gate line, (see horizontal portion of 121 at side 102 in Fig. 1, clearly extending along a horizontal component of at least a direction of each data line, based on the position of data driver 150 with respect to the pixels 140, and clearly parallel to the horizontal component of the direction of at least a portion of the scanning lines between scanning signal driver 160 and the pixels 140, based on the position of 160) and comprises one second power supply output end corresponding to the position of each driving voltage signal VDD line (see top end of 120 in Fig. 1; para[0030]; para[0045]-para[0046]); and two vertical lines connected to two ends of the second horizontal line respectively, wherein the vertical line is parallel to the driving power supply voltage signal VDD line, wherein two ends of each vertical line are connected to the first horizontal line and the second horizontal line respectively (see vertical portions of 121, parallel to 130, which when one transfer power terminal 170 provides mains voltage for the plurality of second power terminals 120 through a plurality of transfer cables 121, there are at least ).

Regarding claim 10, Ko discloses all the claim limitations as applied above (see claim 1). In addition, Ko discloses a value of the first power supply voltage V1 is substantially equal to a value of the second power supply voltage V2 (see Abstract; para[0004]; para[0028]; para[0030]; para[0036]; para[0038]; para[0041]; para[0043]-para[0046]; para[0048]; see 110 in Fig. 1 connected to a first end of 130 and configured to apply VDD (claimed V1) to the first end of 130, and 120 together with 121 and 170 connected to a second end of 130 and configured to apply VDD (claimed V2) to the second end of 130; “The voltage of the first power terminal 110 and the voltage of the second power terminal 120 are both the mains voltage VDD”).

Regarding claim 11, Ko discloses all the claim limitations as applied above (see claim 1). In addition, Ko discloses a method for driving the display substrate according claim 1, comprising: 
applying a first power supply voltage signal to the first power supply voltage signal VDD1 line, such that the first power supply voltage signal VDD1 line applies the first power supply voltage V1 to the first end of the driving voltage signal line (para[0039]; para[0041]; para[0043]-para[0044]; “first power ); and
applying a second power supply voltage signal to the second power supply voltage signal VDD2 line, such that the second power supply voltage signal VDD2 line applies the second power supply voltage V2 to the second end of the driving voltage signal line (para[0038]-para[0039]; para[0041]; para[0043]-para[0044]; “the first power supply circuit 180 provides the intermediate voltage VC for the transfer power terminal 170 through the second power supply terminal 182 and the second power supply lead wire 171”; “The intermediate voltage VC is equal to the sum of the mains voltage VDD and intermediate voltage drop VDC on the transfer cable 121”, “when the second power terminal 120 is required to provide mains voltage VDD equal to that of the first power terminal 110”).

Regarding claim 12, Ko discloses all the claim limitations as applied above (see claim 11). In addition, Ko discloses a value of the first power supply voltage V1 is substantially equal to a value of the second power supply voltage V2 (see Abstract; para[0004]; para[0028]; para[0030]; para[0036]; para[0038]; para[0041]; para[0043]-para[0046]; para[0048]; see 110 in Fig. 1 connected to a first end of 130 and configured to apply VDD (claimed V1) to the first end of 130, and 120 together with 121 and 170 connected to a second end of 130 and configured to apply ).

Regarding claim 14, Ko discloses a display device (see display device 10 in Fig. 4) comprising:
a display substrate (see display panel 100 in Figs. 1 and 4 comprising a display substrate; para[0070]), a memory and a processor (para[0070]-para[0071]; “the display device provided by the embodiment of the present invention” comprising any of e.g. “a mobile phone, a tablet PC, a TV, a display, a notebook computer, a digital picture frame and a navigator”, clearly includes a memory and a processor), wherein the display substrate comprises:
a plurality of gate lines(para[0009]; para[0035]; in Fig. 1 “the display panel 100… comprises:… a plurality of scanning signal lines”);
a plurality of data lines (para[0009]; para[0035]; in Fig. 1 “the display panel 100… comprises: a plurality of data lines”);
a plurality of pixel units defined by the plurality of gate lines crossing the plurality of data lines and arranged in an array (para[0032]-para[0033]; para[0035]; see plurality of pixels 140 in Figs. 1-2); and
a power supply signal structure configured to apply a power supply voltage signal to each pixel unit (see Figs. 1-2; para[0028]; para[0032]; );
wherein the power supply signal structure comprises: a plurality of driving voltage signal VDD lines (see power lines 130 configured to transmit mains voltage VDD in Fig. 1; para[0028]; para[0045]-para[0046]); a first power supply voltage signal VDD1 line connected to a first end of a driving voltage signal VDD line, and configured to apply a first power supply voltage V1 to the first end of the driving voltage signal line (para[0028]; para[0030]; para[0038]; para[0041]; para[0043]; para[0045]-para[0046]; see 110 in Fig. 1 connected to a first end of 130 and configured to apply VDD to the first end of 130); and a second power supply voltage signal VDD2 line connected to a second end of the driving voltage signal VDD line, and configured to apply a power supply voltage V2 to the second end of the driving voltage signal VDD line (para[0028]; para[0030]; para[0036]; para[0038]; para[0043]-para[0046]; para[0048]; see 120 together with 121 and 170 in Fig. 1 connected to a second end of 130 and configured to apply VDD to the second end of 130);
wherein the memory is configured to store instructions (para[0070]-para[0071]; it is clear that memories in devices as e.g. “a mobile phone, a tablet PC, a TV, a display, a notebook computer, a digital picture frame and a navigator”, store instructions).

claim 15, Ko discloses all the claim limitations as applied above (see claim 14). In addition, Ko discloses the processor is configured to execute the instructions to control a value of the first power supply voltage V1 to be substantially equal to a value of the second power supply voltage V2 (see Abstract; para[0004]; para[0028]; para[0030]; para[0036]; para[0038]; para[0041]; para[0043]-para[0046]; para[0048]; para[0070]-para[0071]; see 110 in Fig. 1 connected to a first end of 130 and controlled to apply VDD (claimed V1) to the first end of 130, and 120 together with 121 and 170 connected to a second end of 130 and controlled to apply VDD (claimed V2) to the second end of 130; “The voltage of the first power terminal 110 and the voltage of the second power terminal 120 are both the mains voltage VDD”).

Regarding claim 16, Ko discloses all the claim limitations as applied above (see claim 14). In addition, Ko discloses a driving IC (see power supply circuit 180 (a power supply chip); para[0041]-para[0042]),
wherein the display substrate comprises a display region (see in Fig. 1 region where the pixels 140 are located) and a peripheral region (see in Fig. 1 region around the region where the pixels 140 are located), the display substrate comprises a power supply input side (see side 101 in Fig. 1; para[0028]) and an opposite side opposite to the power supply input side (see side 102 in Fig. 1; para[0028]), the power supply input side corresponds to the first end of the driving voltage signal VDD line (see side 101 in ), and the opposite side corresponds to the second end of the driving voltage signal VDD line (see side 102 in Fig. 1 corresponds to the second end of 130; para[0028]);
the first power supply voltage signal VDD1 line is arranged in the peripheral region of the display substrate and located at the power supply input side, and comprises a first power supply input end and a first power supply output end (see location of 110 and its top and bottom ends in Fig. 1), the first power supply input end is electrically connected to a driving integrated circuit (IC) (see top end of 110 electrically connected to power supply circuit 180 (power supply chip); para[0041]-para[0042]), and the first power supply output end is electrically connected to the first end of each driving voltage signal VDD line (see bottom end of 110 electrically connected to the first end of each line 130; para[0030]; para[0045]-para[0046]);
the second power supply voltage signal VDD2 line is arranged in the peripheral region of the display substrate (see location of 120/121/170 in Fig. 1), at least a part of the second power supply voltage signal VDD2 line is located at the power supply input side (see e.g. location of 170 in Fig. 1)  and comprises a second power supply input end at the power supply input side (see end of 170 connected to 121 in Fig. 1), the second power supply input end is electrically connected to the driving IC (see 170 electrically connected to power supply circuit 180 (a power supply chip), and consequently all its ends; para[0036]; para[0041]-para[0042]), at least another part of the second power see e.g. location of 121/120 in Fig. 1), and comprises a second power supply output end at the opposite side (see ends of 120 in Fig. 1), and the second power supply output end is electrically connected to the second end of each driving voltage signal VDD line (see 120 electrically connected to the second end of each line 130, and consequently all its ends; para[0030]; para[0045]-para[0046]); and
the processor is configured to:
calculate a voltage drop value across the second power supply input end and the second power supply output end of the second power supply voltage signal VDD2 line (para[0038]; e.g. “intermediate voltage drop VDC on the transfer cable 121” is determined such that “the intermediate voltage required to be provided by the transfer power terminal 170 satisfies VC=VDD+VDC when the second power terminal 120 is required to provide mains voltage VDD equal to that of the first power terminal 110”); and
according to the voltage drop value, control the driving IC to adjust at least one of power supply voltage signal values applied to the first power supply input end and the second power supply input end, to enable a value of the first power supply voltage V1 outputted by the first power supply output end to be substantially equal to a value of the second power supply voltage V2 outputted by the second power supply output end (see Abstract; para[0004]; para[0028]; para[0030]; para[0036]; para[0038]-para[0039]; para[0041]; para[0043]-para[0046]; ).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2018/0330664), in view of Kim (US 2013/0335397).

Regarding claim 5, Ko discloses all the claim limitations as applied above (see claim 3). However, Ko does not appear to expressly disclose the first power supply voltage signal VDD1 line and the second power supply voltage signal VDD2 line are arranged at a same layer and made of a same material.
Kim discloses a first power supply voltage signal VDD1 line and a second power supply voltage signal VDD2 line are arranged at a same layer and made of a same material (para[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ko’s invention, with the teachings in Kim’s invention, to have the first power supply voltage signal VDD1 line and the second power supply voltage signal VDD2 line are arranged at a same layer and made of a same material, for the advantage reducing (or minimizing) voltage drop (see para[0094] of Kim).


Allowable Subject Matter

Claims 6-9, 13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcoming corresponding drawing objections above.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and in independent form to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 6, Ko discloses all the claim limitations as applied above (see claim 1). In addition, Ko discloses the display substrate comprises a display region (see in Fig. 1 region where the pixels 140 are located) and a peripheral region (see in Fig. 1 region around the region where the pixels 140 are located), the display substrate comprises a power supply input side (see side 101 in Fig. 1; para[0028]) and an opposite side opposite to the power supply input side (see side 102 in Fig. 1; para[0028]), the power supply input side see side 101 in Fig. 1 corresponds to the first end of 130; para[0028]), and the opposite side corresponds to the second end of the driving voltage signal VDD line (see side 102 in Fig. 1 corresponds to the second end of 130; para[0028]).
However, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the display substrate further comprises an electrical test line configured to perform electrical test on the display substrate, and arranged in the peripheral region of the display substrate, wherein the electrical test line comprises a test signal input end and a test signal output end, the test signal input end is arranged at the power supply input side, at least a part of the electrical test line is disposed around the display region and extends to the opposite side to form a horizontal line in a same direction as each gate line, so as to reuse the electrical test line as the second power supply voltage signal VDD2 line, and a second switch is provided corresponding to each driving voltage signal VDD line”, as claimed in claim 6.

Regarding claims 7-9, 13 and 18, these claims would be allowable based on their dependency on claim 6.

Regarding claim 17, Ko discloses all the claim limitations as applied above (see claim 14). In addition, Ko discloses the display substrate comprises a display region (see in Fig. 1 region where the pixels 140 are located) and a peripheral see in Fig. 1 region around the region where the pixels 140 are located), the display substrate comprises a power supply input side (see side 101 in Fig. 1; para[0028]) and an opposite side opposite to the power supply input side (see side 102 in Fig. 1; para[0028]), the power supply input side corresponds to the first end of the driving voltage signal VDD line (see side 101 in Fig. 1 corresponds to the first end of 130; para[0028]), and the opposite side corresponds to the second end of the driving voltage signal VDD line (see side 102 in Fig. 1 corresponds to the second end of 130; para[0028]).
However, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the display substrate further comprises an electrical test line configured to perform electrical test on the display substrate, and arranged in the peripheral region of the display substrate, wherein the electrical test line comprises a test signal input end and a test signal output end, the test signal input end is arranged at the power supply input side, at least a part of the electrical test line is disposed around the display region and extends to the opposite side to form a horizontal line in a same direction as each gate line, so as to reuse the electrical test line as the second power supply voltage signal VDD2 line; wherein a second switch is provided corresponding to each driving voltage signal VDD line; the test signal output end is connected to each driving voltage signal VDD line through a corresponding first switch; and the processor is configured to: during a test phase, turn on the first switch to connect the test signal output end with a data line, and turn off the second switch to disconnect the horizontal line of the electrical test line from the second end of the driving voltage signal VDD line, and apply a test electrical signal to the test signal input end; and 
during a pixel unit light-emitting phase, turn off the first switch to disconnect the test signal output end from the data line, and turn on the second switch to connect the second end of the driving voltage signal VDD line with the horizontal line of the electrical test line, and apply a second power supply voltage signal to the test signal input end”, as claimed in claim 17.

Regarding claim 19, as best understood, Ko discloses all the claim limitations as applied above (see claim 10). However, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, as best understood, that is, the claim as a whole: “… A method for driving the display substrate according to claim 10, comprising: during a display substrate test phase, turning on the first switch to connect the test signal output end with a data line, and turning off the second switch to disconnect the horizontal line of the electrical test line from the second end of the driving voltage signal VDD line, and apply a test electrical signal to the test signal input end; and during a pixel unit light-emitting phase, turning off the first switch to disconnect the test signal output end from the data line, and turning on the second switch to connect the second end of the driving voltage signal VDD line with the horizontal line of the electrical test line, and apply a second power supply voltage signal to the test signal input end”, as claimed in claim 19, as best understood.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623